Citation Nr: 0324752	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  01-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
February 1993.  His DD Form 214 indicates he served in 
Southwest Asia from December 27, 1990, to May 11, 1991, and 
received the Southwest Asia Service Medal.  He also has 
additional service in the Naval Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the RO-which 
granted service connection for PTSD and assigned an initial 
10 percent rating.  The veteran wants a higher initial rating 
for this condition.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

To support his claim, the veteran testified at a hearing at 
the RO in November 2001.  A Decision Review Officer (DRO) 
conducted that hearing, and a transcript of the proceeding is 
of record.  

In his notice of disagreement (NOD) with the rating assigned 
for his PTSD, received in May 2001, the veteran also raised 
the issue of his possible entitlement to an earlier effective 
date for the grant of service connection for his PTSD.  There 
is no indication, however, the RO has adjudicated this 
additional claim-much less denied it and an appeal 
perfected.  So this claim must be referred to the RO because 
the Board does not currently have jurisdiction to consider 
it.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).  See also 
38 C.F.R. § 20.200 (2002).




REMAND

The veteran believes his PTSD is more severe than 10 percent 
disabling because he has difficulty concentrating, is 
irritable, prefers to work alone, and has become distant from 
his family and friends.  During his personal hearing in 
November 2001, he also testified that he is easily fatigued 
and has a tendency to overreact with violence.  He reported 
feeling depressed and isolated, as well, and he said the only 
reason he had been able to maintain his job for the past 7 
years was because he had worked away from others-isolated.  
He further alleged that he has difficulty sleeping because of 
nightmares and that, although he takes medications, they make 
him even more irritable and violent.

A preliminary review of the record shows the most recent VA 
psychiatric examination was conducted in March 2001.  At that 
time, the diagnosis was PTSD, chronic, and the veteran's 
Global Assessment of Functioning (GAF) score attributable to 
his PTSD was 55.  The GAF score is a scaled rating reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (this is 
commonly referred to as DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).

According to DSM-IV, a GAF score of 55 is indicative of 
"moderate" symptoms (e.g., a flat affect and circumstantial 
speech, or occasional panic attacks) or "moderate" difficulty 
in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

The veteran's representative argues that the current 10 
percent rating is inconsistent with the most current GAF 
score of 55.



Another, more current, VA psychiatric examination is needed 
to determine whether the veteran's PTSD is sufficiently rated 
at the 10 percent level.  This includes determining whether 
his current GAF score supports a higher rating.  
38 U.S.C.A. § 5103A(d) (West 2002); see also VAOPGCPREC 11-95 
(April 7, 1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).

There also may be additional due process requirements as a 
result of the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA) and its implementing regulations.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA and its implementing 
regulations are completed as to the issue 
of the veteran's entitlement to a higher 
initial rating for his PTSD.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, will be 
obtained by him and what evidence, if 
any, will be obtained by VA on his 
behalf.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio 
v. Principi, 16 Vet. App 183, 186-87 
(2002).  



2.  Obtain the names and addresses of all 
medical care providers, VA as well as 
non-VA, who have treated the veteran for 
PTSD since March 2001.  After securing 
any necessary releases, obtain these 
records.  Also obtain his treatment 
records from the New Orleans, Louisiana 
VA Medical Center (VAMC).  Any and all VA 
treatment records not already on file 
must be obtained regardless of whether 
the veteran responds to the foregoing 
request.  All records obtained should be 
associated with the other evidence in the 
claims file.  

3.  Schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion concerning the current 
severity of his PTSD.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  A social, 
educational and work history should be 
obtained.  The claims folder must be made 
available to the examiner, and the 
examiner should confirm the claims folder 
was indeed available and reviewed.  The 
examiner's objective clinical findings 
must address the applicable rating 
criteria with respect to impairment due 
to PTSD.  The examiner should report a 
multiaxial diagnosis identifying all 
current mental disorders, and offer an 
opinion as to the extent to which the 
veteran's service-connected PTSD, 
exclusive of any other disability, 
interferes with his ability to establish 
and maintain relationships, and causes 
any reduction in his initiative, 
efficiency, flexibility, and reliability 
levels.  The examiner should also provide 
an opinion as to the degree of social and 
industrial impairment due to the PTSD, 
should assign a numerical score on the 
GAF scale witrh an explanation of what 
the score means, and should estimate, if 
feasible, the proportion of the global 
disability which is attributable to PTSD 
alone.  The examiner also should offer an 
opinion as to whether the veteran's PTSD 
renders him unemployable, given his 
education and work experience.  Discuss 
the rationale for all opinions and 
conclusions expressed.  

4.  Thereafter, the RO should review the 
claims file to ensure that all requested 
development has been completed.  This 
includes the medical opinion addressing 
the applicable rating criteria,  If not, 
take corrective action.  38 C.F.R. § 4.2 
(2002).  The RO is advised that where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  Then readjudicate the veteran's claim 
for an initial rating higher than 10 
percent for his PTSD.  If his claim 
continues to be denied, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond before returning the case to 
the Board.  

No action is required of the veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



